Name: Regulation (EEC) No 656/75 of the Council of 4 March 1975 amending Regulation (EEC) No 950/68 on the Common Customs Tariff as regards the exchange rate to be applied in respect of the tariff classification of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 75 Official Journal of the European Communities No L 72/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 656/75 OF THE COUNCIL of 4 March 1975 amending Regulation (EEC) No 950/68 on the Common Customs Tariff as regards the exchange rate to be applied in respect of the tariff classification of certain cheeses cause products to be classified differently in the various Member States ; Whereas the situation is particularly serious in the case of imports of certain cheeses falling within heading No 04.04 of the Common Customs Tariff ; whereas the exchange rate fixed pursuant to Regulation No 129 should therefore be applied to these products , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas General Rule C 3 in Part I, Section I, of the Annex to Council Regulation (EEC) No 950/ 68 (*) of 28 June 1968 on the Common Customs Tariff, as last amended by Regulation (EEC) No 2658/74 (-), provides that the unit of account by reference to which certain specific customs duties are expressed or the scope of certain headings or subheadings is defined, has a value of 0"88867088 g of fine gold ; Whereas, under Council Regulation No 129 ( 3 ) on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy, as last amended by Regulation (EEC) No 2543/73 (4 ), derogations may be made from the principle of using par values to convert one currency into another ; whereas under these provisions representative rates have been adopted in the agricultural sector; Whereas , if the exchange rate used to convert one currency into another is not kept as close as possible to these rates , distortions of trade may result and HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 950/68 is amended as follows : 1 . in heading No 04.04 :  a footnote reference '( a)' shall be inserted after the words ' cheese and curd';  the footnote references '( a)' are replaced by '( c)' in column 4, giving the conventional rates of duty ; 2. at the bottom of the page on which heading No 04.04 appears :  the present footnote (a) becomes note (c);  the following footnote shall be inserted : '( a ) The exchange rate to be applied in converting into national currencies the unit of account referred to in the subdivisions of this heading shall , notwithstanding General Rule C 3 contained in Part I , Section I, be the representative rate, if such a rate is fixed (x) OJ No L 172 , 22 . 7. 1968 , p. 1 . ( 2) OJ No L 295 , 1 . 11 . 1974 , p. 1 . ( 3) OJ No 106, 30 . 10 . 1962 , p . 2553/62 . (4 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . No L 72/2 Official Journal of the European Communities 20 . 3 . 75 pursuant to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553 /62).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1975 . For the Council The President M. A. CLINTON